225 S.W.3d 158 (2005)
Ron MORGAN, Individually and d/b/a Ron Morgan Interiors, Salon Red, and Los Arboles to the Trade, Appellant,
v.
John Michael VERLANDER and Sharon Verlander, Appellees.
No. 08-05-00277-CV.
Court of Appeals of Texas, El Paso.
September 22, 2005.
Susan R. Richardson, Cotton, Bledsoe, Tighe & Dawson, Midland, for Appellant.
Stuart R. Schwartz, Scott, Hulse, Marshall, Feuille, Finger & Thurmond, Bernard R. Given II, Beck & Given, P.C., El Paso, for Appellees.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Pending before the Court is Appellants motion to dismiss this appeal, which was filed on August 31, 2005. In the motion, Appellant represents to this Court that the trial court below vacated the turnover order that is the subject of this appeal, an action which disposed of all issues forming the basis of this appeal. On August 29, 2005, Appellees filed a motion to dismiss this appeal for want of jurisdiction and mootness. Appellant has complied with the requirements of Tex.R.App.P. 42.1(a)(1). We have considered this cause on this motion and conclude that the motion should be granted. See Tex.R.App.P. 42.1(a)(1). We therefore dismiss the appeal.
McCLURE, J., Not Participating.